Exhibit 10.1
AMENDMENT TO STOCK EXCHANGE AGREEMENT
This Amendment to Stock Exchange Agreement (this “Agreement”), is entered into
as of April 1, 2010, by and among Officeware Corporation, a Texas corporation
(the “Company”), Timothy M. Rice, Chetan Jaitly (collectively, these
individuals, the “Founders”) and Radical Investments LP, a Texas limited
partnership (Radical Investments LP together with the Founders, the
“Shareholders”), Immediatek, Inc., a Nevada corporation (“Purchaser”), Radical
Holdings LP, a Texas limited partnership (“Holdings”), Darin Divinia, Dawn
Divinia, Robert Hart, Kimberly Hart, Martin Woodall and Officeware Acquisition
Corporation, a Texas corporation (“Merger Sub”).
WHEREAS, the parties desire to amend the Stock Exchange Agreement among the
Company, the Shareholders, Purchaser and Holdings dated December 16, 2009
(“Stock Exchange Agreement”) as set forth herein; and
WHEREAS, the parties hereto constitute the parties necessary to amend the Stock
Exchange Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:
1. Amendment to Stock Exchange Agreement.
(a) Section 1.2 of the Stock Exchange Agreement is hereby amended and restated
as follows:
“1.2 The Merger. The merger described in Section 1.3 is referred to herein as
the “Merger.” All references in the Stock Exchange Agreement to the Share
Exchange are hereby amended to be references to the Merger.”
(b) Section 1.3 of the Stock Exchange Agreement is hereby amended and restated
as follows:
“1.3 Exchange of Company Shares. Upon the terms and subject to the conditions of
this Agreement, and in accordance with the Texas Business Corporation Act (the
“Texas Act”), at the Effective Time (as defined in Section 1.5) Merger Sub shall
be merged with and into the Company. As a result of the Merger, the separate
corporate existence of Merger Sub shall cease and the Company shall continue as
the surviving corporation of the Merger (the “Surviving Corporation”). The
Merger shall have the effects set forth herein and in the applicable provisions
of the Texas Act. Without limiting the generality of the foregoing and subject
thereto, at the Effective Time, all the property, rights, privileges,
immunities, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation and all debts, liabilities and duties of the Company
and Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation. At the Effective Time, by virtue of the Merger and without any
action on the part of any party hereto or the holders of any of the following
securities:
“(a) Each Company Share issued and outstanding shall be converted into the right
to receive 10,748.6906222621 shares of Purchaser Common Stock payable to the
holder thereof, upon surrender of such Company Share. The number of shares of
Purchaser Common Stock shall be rounded and each Shareholder will receive that
number of Purchaser Common Stock opposite their name as appears on Schedule 1.3
attached hereto.

 

 



--------------------------------------------------------------------------------



 



“(b) Each share of common stock of Merger Sub issued and outstanding immediately
prior to the Effective Time shall be converted into one share of common stock of
the Surviving Corporation.”
(c) Section 1.4 of the Stock Exchange Agreement is hereby amended and restated
as follows:
“1.4 Purchase of Company Shares. Upon the terms and subject to the conditions of
this Agreement, at the Effective Time (as defined in Section 1.5) Purchaser
shall issue, sell and deliver to Holdings, Darin Divinia, Dawn Divinia, Robert
Hart, Kimberly Hart and Martin Woodall an aggregate of 3,066,064 shares of
Purchaser Common Stock and Holdings, Darin Divinia, Dawn Divinia, Robert Hart,
Kimberly Hart and Martin Woodall shall purchase from the Company the shares of
Purchaser Common Stock for the aggregate purchase price of $1,000,000.00, such
shares to be allocated as indicated below:

                  Name   number of shares     purchase price  
Holdings
    2,775,403     $ 905,200.61  
Darin Divinia and Dawn Divinia
    30,661     $ 10,000.12  
Robert Hart and Kimberly Hart
    200,000     $ 65,230.21  
Martin Woodall
    60,000     $ 19,569.06  

“The shares of each of these individuals shall be grouped with those of Holdings
for purposes of Schedule 1.3, attached hereto.
“Each of Darin Divinia, Dawn Divinia, Robert Hart, Kimberly Hart and Martin
Woodall, individually and not jointly, represent and warrant to the other
parties hereto that such person has had the opportunity to discuss the
transactions contemplated hereby with Purchaser and has had the opportunity to
obtain such information pertaining to Purchaser as has been requested, including
but not limited to filings made by Purchaser with the SEC under the Exchange
Act. Each of Darin Divinia, Dawn Divinia, Robert Hart, Kimberly Hart and Martin
Woodall, as applicable, is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act, and has such knowledge and
experience in business or financial matters that he or she is capable of
evaluating the merits and risks of an investment in the Purchaser Common Stock.
Each of Darin Divinia, Dawn Divinia, Robert Hart, Kimberly Hart and Martin
Woodall, as applicable, hereby represents and warrants that he or she can bear
the economic risk of losing his or her investment in the Purchaser Common Stock.

 

 



--------------------------------------------------------------------------------



 



(d) Section 1.5 of the Stock Exchange Agreement is hereby amended and restated
as follows:
“1.5 Filing of Documents; Effective Time. At the Closing, after all the
conditions to Closing have been met, the parties shall cause the Merger to be
consummated by executing and filing (i) duly executed Articles of Merger with
respect to the Merger with the Secretary of State of the State of Texas, in such
form as is required by and in accordance with the relevant provisions of the
Texas Act (the date and time of such filing is referred to herein as the
“Effective Time”). The Founders covenant that they shall use their best efforts
to cause the Effective Time to occur prior to April 2, 2010. Should the
Effective Time not occur prior to April 2, 2010, the Purchaser shall have the
right, but not the obligation to terminate this Agreement with no further
obligation upon Purchaser, Holdings or Radical Investments LP. The parties
hereto agree that should the Company or the Founders fail to satisfy a condition
to Closing contained herein and should the Effective Time not occur prior to
April 2, 2010, the Purchaser shall suffer substantial losses, including expenses
incurred in reviewing the books and records of the Company, which would be both
extremely difficult and impractical to ascertain. On that basis, the parties
hereto agree, as a reasonable estimate of those losses and not a penalty, that
the Company shall pay to the Purchaser, should the Effective Time not occur
prior to April 2, 2010, One Hundred Thousand Dollars ($100,000) and for each
full three-month period thereafter in which the Effective Time does not occur,
the Company shall pay an additional Thirty Thousand Dollars ($30,000) per such
period. The rights of the Purchaser under this Section 1.5 shall not be
interpreted as precluding or limiting any right or remedy of the Purchaser
arising from this Agreement. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned with no liability or
obligation hereunder other than the amounts previously described in this
Section 1.5 prior to the Closing as follows:
“(a) At any time, by mutual consent of the Company and the Purchaser;
“(b) If the transactions contemplated hereby or any of the conditions to Closing
hereunder become impossible to perform or obtain, as applicable, provided that
no party (nor such party’s Affiliate) hereto who is responsible for such
impossibility may seek termination of this Agreement; or
“(c) At any time on or after May 31, 2010 (or such later date as the Company and
the Purchaser shall have agreed in writing), by either the Company, on the one
hand, or Purchaser, on the other hand, if the Closing shall not have occurred on
or prior to such date (or such other date as the Company and the Purchaser shall
have agreed in writing), provided that no party hereto (nor such party’s
Affiliate) may seek termination of this Agreement pursuant to this
Section 1.5(c) if the failure of any condition to Closing results primarily, in
whole or in part, due to an action or inaction within the control of such party
(or its Affiliate).”

 

 



--------------------------------------------------------------------------------



 



(e) Section 1.6 of the Stock Exchange Agreement is hereby amended and restated
as follows:
“1.6 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided under the Texas Act. Without limiting the generality of the
foregoing, at the Effective Time:”

  “(a)   The Articles of Incorporation and Bylaws of the Company, as in effect
immediately prior to the Effective Time shall remain the Articles of
Incorporation and Bylaws of the Surviving Corporation thereafter, unless and
until amended in accordance with their terms and as provided by law; and”    
“(b)   The officers and directors of the Company following the Effective Time
shall be the current officers and directors of the Surviving Corporation, each
to hold an office or directorship in accordance with the Articles of
Incorporation or Bylaws of the Surviving Corporation until his or her successor
is elected and qualified.”

(f) Section 1.8(d) of the Stock Exchange Agreement is hereby amended and
restated as follows:

  (d)   The Company shall forgive the note receivable evidencing a loan from the
Company to Chetan Jaitly in the principal amount of $45,692.31; the Company
shall forgive the note receivable evidencing a loan from the Company to Timothy
M. Rice in the principal amount of $28,307.07 and the Company shall forgive the
note receivable evidencing a loan from the Company to Rajesh Jaitly in the
principal amount of $267.

2. No Other Changes. Except as set forth in this Amendment, each of the terms of
the Stock Exchange Agreement shall remain unchanged and in full force and
effect.
3. Counterparts and Facsimile. This Amendment may be executed in any number of
counterparts and by facsimile signature, each of which when so executed and
delivered will be deemed an original and all of which together shall constitute
one and the same instrument.
* * * * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

            COMPANY:

Officeware Corporation,
a Texas corporation
      By:   /s/ Timothy M. Rice         Name:   Timothy M. Rice        Title:  
President        SHAREHOLDERS:
      /s/ Timothy M. Rice       Timothy M. Rice, in his individual capacity     
      /s/ Chetan Jaitly       Chetan Jaitly, in his individual capacity         

 

 



--------------------------------------------------------------------------------



 



Radical Investments LP,
a Delaware corporation

By:   Radical Investments Management LLC,
a Delaware limited liability company

            By:   /s/ Martin Woodall         Name:   Martin Woodall       
Title:   Vice President   

HOLDINGS:
Radical Holdings LP,
a Texas corporation

By:   Radical Management LLC,
a Texas limited liability company

            By:   /s/ Martin Woodall         Name:   Martin Woodall       
Title:   Vice President   

            /s/ Martin Woodall       Martin Woodall, in his individual capacity 
          /s/ Robert Hart       Robert Hart, in his individual capacity         
  /s/ Kimberly Hart       Kimberly Hart, in her individual capacity           
/s/ Darin Divinia       Darin Divinia, in his individual capacity            /s/
Dawn Divinia       Dawn Divinia, in her individual capacity         

 

 



--------------------------------------------------------------------------------



 



            PURCHASER:

Immediatek, Inc.
a Nevada corporation
      By:   /s/ Darin Divinia         Name:   Darin Divinia        Title:  
President and Chief Executive Officer        MERGER SUB:

Officeware Acquisition Corporation,
a Texas corporation
      By:   /s/ Darin Divinia         Name:   Darin Divinia        Title:  
President     

 

 